             Case:20-00325-swd            Doc #:1376 Filed: 02/11/2021                Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN
                                     _____________________

In re:
INTERLOGIC OUTSOURCING, INC.,                                                  Case No. 20-00325-swd
IOI PAYROLL SERVICES, INC.,                                                    Hon. Scott W. Dales
IOI WEST, INC.,                                                                Chapter 11
LAKEVIEW HOLDINGS, INC.,                                                       (Jointly Administered)
LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and
TIMEPLUS SYSTEMS, LLC,1

      Debtors.
_______________________________________/

          ORDER APPOINTING MAY OBERFELL LORBER AS CO-COUNSEL
           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                     NUNC PRO TUNC, TO JANUARY 1, 2021

        This matter is before the Court on the Application to Appoint May Oberfell Lorber as

Co-Counsel to the Official Committee of Unsecured Creditors, Nunc Pro Tunc, to January 1,

2021, filed herein by the Official Committee of Unsecured Creditors, and it appearing to the

Court that services of co-counsel are necessary to the Official Committee of Unsecured Creditors

and that May Oberfell Lorber is not disqualified to represent the Official Committee of

Unsecured Creditors;

        IT IS THEREFORE ORDERED, that May Oberfell Lorber be, and hereby is,

appointed co-counsel for the Official Committee of Unsecured Creditors on the basis outlined in

the Application to Appoint May Oberfell Lorber as Co-Counsel to the Official Committee of

Unsecured Creditors, Nunc Pro Tunc, to January 1, 2021.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus
Systems, LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589);
and ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
             Case:20-00325-swd   Doc #:1376 Filed: 02/11/2021   Page 2 of 2




 Prepared and submitted by:
 May Oberfell Lorber
 4100 Edison Lakes Pkwy # 100
 Mishawaka, IN 46545
 Telephone: 574-243-4100
 Fax: (574) 232-9789
 Email: RJonas@maylorber.com


                                   END OF ORDER




IT IS SO ORDERED.

Dated February 11, 2021
